Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Remarks

This Office action follows the paper mailed on February 2, 2022 titled “Notification of Reopening of Prosecution Due to Consideration of an Information Disclosure Statement Filed After Mailing of a Notice of Allowance.”  A new rejection is made herein, and this action is non-final. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 08-64216.
Regarding claims 1 and 5, the reference is directed to an electrochemical reaction cell stack comprising a plurality of electrochemical reaction units, each unit comprising a single reaction cell (1, 2, 4, see Fig. 1), each cell including a solid oxide electrolyte, a cathode and an anode, and a current collector (4) disposed on the cathode side (see [0032] and [0034]).  Regarding when the composite is made by a process of drying green sheets.  In JP ’216, there are no green sheets and no drying step.  Instead, as noted above, there is a physical vapor deposition step on an already-flat substrate, and no further drying or sintering.  Accordingly, it can be gleaned from the disclosure 
	Regarding claim 2, the structure of JP ‘216 also inherently meets a second requirement that the surface has a warp rate of 0.18% or less. 
	Regarding claim 3, the composite may be considered as comprising the anode, electrolyte, and cathode, wherein the cathode side of the composite would inherently meet the claimed first requirement.
	Regarding claim 4, the composite may be considered as comprising the electrolyte and the anode, wherein the anode side of the composite would inherently meet the first requirement.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 1, 2022